                 Case 2:19-cv-01811-MJP Document 22 Filed 08/03/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10             DOMINGO MONTAR-MORALES,                     CASE NO. C19-1811 MJP

11                                 Petitioner,             ORDER GRANTING MOTION
                                                           FOR EXTENSION OF TIME TO
12                   v.                                    RESPOND

13             MICHAEL OBENLAND,

14                                 Respondent.

15

16             THIS MATTER comes before the Court on Petitioner’s Motion for Extension of Time

17   (Dkt. No. 19). Having reviewed the Motion, and finding that good cause exists to extend

18   Petitioner’s deadline to respond, the Court GRANTS the Motion. Petitioner may file his

19   objections to the Report and Recommendation no later than August 31, 2020. The Clerk shall

20   re-note the Report and Recommendation accordingly. Further, Petitioner’s Second Motion for

21   an Extension of Time (Dkt. No. 21) is now moot and the Clerk shall strike the motion from the

22   docket.

23

24


     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO RESPOND - 1
               Case 2:19-cv-01811-MJP Document 22 Filed 08/03/20 Page 2 of 2



 1          The Court also responds to Petitioner’s Request for “the document number for

 2   submission of relevant state court record.” (Dkt. No. 20.) Although unclear from the text of

 3   Petitioner’s request, the Court believes Petitioner is requesting that the Court inform him that his

 4   state court record was filed under Document Number 8 and Exhibits 1-2 thereto.

 5

 6          The clerk is ordered to provide copies of this order to Petitioner and all counsel.

 7          Dated August 3, 2020.



                                                           A
 8

 9
                                                           Marsha J. Pechman
10                                                         United States Senior District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO RESPOND - 2
